Citation Nr: 1018391	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-14 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Boise, Idaho.

An October 2007 rating decision denied the Veteran's claim 
for a disability evaluation in excess of 30 percent for PTSD.  

A January 2008 rating decision awarded a temporary total 
convalescence rating pursuant to 38 C.F.R. § 4.30 effective 
from October 2, 2007 and confirmed and continued a 30 percent 
rating from December 1, 2007, for the Veteran's service-
connected PTSD.

In a May 2009 rating decision, the Veteran was awarded 
another temporary total convalescence rating pursuant to 38 
C.F.R. § 4.30 effective from June 5, 2008.  In addition, the 
RO assigned a 50 percent disability rating, effective from 
the Veteran's date of claim, July 24, 2007 and from August 1, 
2008. The Veteran has continued his appeal for a higher 
disability rating.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified in support of his claim during a 
hearing held at the RO before a Decision Review Officer (DRO) 
in January 2009.  A transcript of that proceeding is of 
record.

Unfortunately, however, still further due process 
consideration is required before the Board can adjudicate the 
Veteran's pending claim of entitlement to an increased 
disability rating.  Regrettably, this claim is being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.


REMAND

With regard to the Veteran's claim of entitlement to an 
increased disability rating for PTSD, the Board observes that 
the Veteran reported that he received treatment related to 
this disability at the Roseburg and Pocatello, Idaho VA 
Medical Centers (VAMC).  The Board acknowledges that the RO 
obtained medical records from the Houston VAMC, dated through 
February 2009, but points out that treatment records for 
February 2009 to the present, as reported by the Veteran have 
not been associated with his claims file.  These records may 
contain important medical evidence or confirmation of the 
Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the Veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009).  As VA 
has a duty to request all available and relevant records from 
Federal agencies, including VA medical records, another 
search must be made for any additional VA medical records 
that might be available for consideration in this appeal.  
See 38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the Veteran and his representative, in 
his March 2010 Informal Hearing Presentation and additional 
written statements, assert that the Veteran's service-
connected PTSD is worse than currently evaluated.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  In this 
regard, it is noted that the Court in Green stated that the 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  The Board acknowledges that the 
Veteran was most recently afforded a VA examination in August 
2007.  Copies of the examination and related assessment 
reports are associated with his claims file.  Nevertheless, 
the Veteran and his representative indicate that this 
disability continues to require treatment and have worsened 
since the previous evaluation; the Board observes that the 
Veteran has been hospitalized twice for psychiatric treatment 
in the interim.  Similarly, the Board notes that symptoms 
related to any nonservice-connected disorders generally 
cannot be used as grounds for increasing the rating for his 
acquired psychiatric disability, and the Board cannot render 
an informed decision concerning the level of disability 
caused by his service-connected acquired psychiatric 
disability in the absence of specific medical information 
regarding the coexisting disabilities.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so).  

As such, in order to effectively evaluate the Veteran's 
service-connected PTSD, more recent objective 
characterizations of the condition and its associated 
symptomatology are required.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (where the veteran is appealing the 
rating for an already established service-connected 
condition, his present level of disability is of primary 
concern).  Therefore, an additional clinical assessment and 
medical opinion is needed to adequately address the Veteran's 
claim.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  As a result, a VA examination would be 
useful in evaluating the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete records of the 
Veteran's treatment at the Roseburg and 
Pocatello VA Medical Centers, for the 
period from February 2009 to the present, 
including all hospitalization reports.  If 
these records are unavailable, simply do 
not exist, or further attempts to obtain 
them would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for another VA 
examination to ascertain the current 
severity and all manifestations of his 
service-connected PTSD.

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and he 
or she is asked to indicate that he or she 
has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the Veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings to 
each diagnosed disorder.  The examiner also 
should comment on the Veteran's current 
level of social and occupational impairment 
due to his PTSD.

The examiner should also assign an Axis V 
diagnosis, Global Assessment of Functioning 
(GAF) score, consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  This includes, if 
possible, sorting what measure of the GAF 
score is attributable to the service-
connected PTSD versus other conditions 
(whether mental and/or physical).  If it is 
not possible to make this differentiation, 
please expressly indicate this and explain 
why this cannot be done.  

Any indications that the Veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale of all 
opinions provided.  

3.  Then, the RO should readjudicate the 
claim on appeal, with application of all 
appropriate laws and regulations, and 
consideration of all additional information 
obtained since issuance of the most recent 
supplemental statement of the case, 
including evidence obtained as a result of 
this remand.  If the claim on appeal remains 
denied, the appellant and his representative 
should be furnished a SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


